                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ALAN MCPHERSON,                                2:18-CV-11160-TGB

                  Plaintiff,

                                         ORDER ADOPTING REPORT
      vs.                                 AND RECOMMENDATION

NANCY BERRYHILL,

                  Defendant.




     This matter is before the Court on Magistrate Judge Anthony P.

Patti’s Report and Recommendation of July 9, 2019 (ECF No. 14)

recommending that Defendant’s Motion for Summary Judgment (ECF

No. 13) be granted, Plaintiff’s Motion for Summary Judgment (ECF No.
10) be denied, and the Commissioner of Social Security’s decision be

affirmed.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id. Where, as here, neither party objects to the
report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of July 9,

2019 as this Court’s findings of fact and conclusions of law.

      Accordingly, it is hereby ORDERED that Magistrate Judge Patti’s

Report and Recommendation of July 9, 2019 is ACCEPTED and

ADOPTED. It is FURTHER ORDERED that Plaintiff’s Motion for

Summary Judgment is DENIED, Defendant’s Motion for Summary

Judgment is GRANTED, and Plaintiff’s claims are DISMISSED WITH

PREJUDICE.


      DATED August 19, 2019.

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge



                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, August 19, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk
